U.S.Department of Justice
Civil Rights Division

Office ofSpecial Counsel for Immigration Related
Unfair Employment Practices - NYA
950 Pennsylvania Avenue, NW
Washington, DC 20530

MAR 1 7 2010

--------.,-------­

Sent by First Class Mail and Electronic Mail (MRunde@hmrvisa.com)
Michael C. Runde, Esquire '
Hochstatter, McCarthy, Rivas & Runde, S.C.
5555 North Port Washington Road, Suite 300
Milwaukee, W1 53217
Re: Request for Guidance on Federal Contractor Obligations
Dear Mr. Runde:
Thank you for contacting the Office of Special Counse1 for 1mmigration-Related Unfair
Employment Practices ("OSC"). In your email ofFebruary 17, 2010, you ask for guidance on a
federal contractor's obligations with respect to relying on a previously completed Form 1-9 for
running an existing employee through E-Verify.
This office cannot give you an advisory opinion on any set of facts involving a particular
individual or company. Ho\Vever, we can provide some general guide1ines regarding compliance
with the anti-discrimination provision ofthe hnmigration and Nationality Act ("INA").
As you know, OSC enforces the anti-discrimination provision ofthe INA. The anti­
, discrimination provision prohibits four types ofunlawful conduct: (1) citizenship or immigration
status discrimination with respect to hiring, firing, and recruitment or referral for afee; (2)
national origin discrimination with respect to hiring, firing, and recruitment or referral for afee;
(3) discriminatory documentary practices during the employment eligibility verification (Form 1­
9) process ("document abuse"); and (4) retaliation for filing a charge or asserting rights under the
anti-discrimination provision.
y our email seeks c1arification about language in the E-Verify Memorandum of
Understanding and in the Supplemental Guide for Federal Contractors about when a federal
contractor may rely on a previously completed Form 1-9 to run an E-Verify query. Because OSC
does not administer the Federal Acquisition Regulation or the E-V erify program, we cannot
respond to the specific questions in your letter. However, we contacted U.S. Citizenship and
1mmigration Services ("USC1S"), the component ofthe U.S. Department ofHomeland Security
that administersE-V erify, and USC1S recommends that you direct your questions to E-Verify

Customer Support at 1-888-464-4218.
To prevent a violation ofthe anti-discrimination provision in the use ofE-Verify, OSC
encourages employers to take steps to ensure that the verification process is implemented in a
non-discriminatory manner. Accordingly, in the course of determining whether a previously
completed F orm 1-9 may be. used to run an E-Verify query, a federal contractor must be careful
not to treat employees differently based on their national origin or citizenship or immigration
status.
For further information on the INA's anti-discrimination provision, please fee1 free to
consult OSC's website at http://www.justice.gov/crt/osc/, or call OSC at 1-800-255-8155.

Sincerely,

n
Deputy Special Counse1

